Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 28-33, 45, 49-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace et al. USPAPN 2005/0137647 in view of Gielen US 7,295,880, or Griffith US 8,615,306 or Nuttin et al US 6871098.
Concerning claim 28, Wallace shows in figure 26, a first endovascular device 102 comprising a plurality of electrodes 106 extending along a first length in a distal portion of the first device configured for endoluminal navigation into a first cerebral vasculature (e.g. para. [0122] superior sagittal sinus) and in para. [0123] teaches that a second guidewire 102 stimulation lead endovascular device configured for endoluminal navigation into a second cerebral vasculature (inferior sagittal sinus). The tissue in between the stimulation devices is stimulated in a manner presumably as shown in figure 16. The stimulation devices can additionally take the form of a lumen catheter as opposed to a non-lumen catheter.   Wallace is silent to delivering electrical currents along a plurality of pathways to establish a network of conduction pathways but since current flows from electrodes of high potential to electrodes of lower potential current 
Nuttin, Gielen both show the treatment of brain tissue during a treatment cycle where a network of pathways is used. It would have been obvious to provide more than one conduction pathway to treat a particular regions of brain tissue using multiple pathways.
For claims 29- 31 see paras. [0095] - [0097]
Concerning claim 45, the fact that the treatment may be carried out in the proximity (down stream) of an obstruction offers no additional benefit. The claims do not recite how the patient benefits from the treatment i.e. whether the obstruction is ablated or otherwise reduced/removed. As such the claims are nothing more than applying currents near an obstruction in the brain and would most likely be inherent to the Wallace techniques if carried out on patients having deformities or small plaques in brain areas which would be common amongst the elderly population.
For claims 32 - 33, 49-58, applicant recites specific treatment times, polarity reversal or the leads, the use of a particular number of electrodes (claims 57-58). Each of these parameters are considered to be result effective variables with predictable results. Longer treatment times will likely have a longer therapeutic effect than shorter times. Polarity reversal has different effects. In one direction the stimulation may have a 
Gielen show that the electrodes can be assigned either anodic, cathodic or unconnected (ground) depending on the patients needs Column 13 lines 1-30. How the electrodes are connected is an obvious design choice absent any showing of criticality. For claims 48-50 Gielen use bipolar pulses which involve switching (column 13).

Claim 1-4, 44, 46-48, 59-63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace USPAPN 2005/0137647 in view of Gielen US 7,295,880, or Griffith US 8,615,306 or Nuttin et al US 6871098 each further in further view of Pless et al. USPN 6,597,954.
Concerning claims 1 -4, Wallace teaches stimulating portions of the patient’s brain, but does not specifically teach the hippocampus or the dentate gyrus, however they would have been obvious targets to one of ordinary skill in the art to affect their function in known stimulation procedures. Pless is cited as showing stimulation applied to both the dentate gyrus and the hippocampus for treatment of conditions 
For claims 46-48, 60- 65 applicant recites specific treatment times, polarity reversal or the leads, the use of a particular number of electrodes (claim 65). Each of these parameters are considered to be result effective variables with predictable results. Longer treatment times will likely have a longer therapeutic effect than shorter times. Polarity reversal has different effects. In one direction the stimulation may have a stimulation (depolarization) effect whereas in the opposite direction it may hyperpolarize the tissue and have an inhibitory effect. Increasing the number of electrodes provide and used provides the treatment of larger areas of the brain, less treats smaller regions. Moving the stimulator to a different area treats different areas of the brain. Applicant shows no particular benefit when using these techniques because the claims do not treat any particular ailment. The claims merely recite the use of typical stimulation parameter adjustments utilized depending upon the area of the brain and the desired effect. 



.

Response to Arguments
Applicant's arguments filed 10-12-21 have been fully considered but they are not persuasive. The examiner believes that Applicant has taken a narrow view of what a network maybe. The examiner believes that any time more than 3 electrodes are used a network of pathways is established whether or not the electrodes are activated simultaneously or sequentially and that the Gielen and Nuttin both establish this. Current pathways don’t just exist between the most proximal electrodes but instead extend between all electrodes activated wherein the pathways with intersect one another. It seems to be Applicant’s position that activating all electrodes simultaneously as they show in figure 4d only results in defined pathways between certain electrodes .
                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK BOCKELMAN/           Primary Examiner, Art Unit 3792